Citation Nr: 0106006	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-02 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to primary service connection 
for a left knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to primary service connection 
for a right knee disorder.

3.  Entitlement to primary service connection for a left knee 
disorder.

4.  Entitlement to primary service connection for a left knee 
disorder.

5.  Entitlement to secondary service connection for a left 
knee disorder.

6.  Entitlement to secondary service connection for a right 
knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from May 1976 to 
December 1985.

By rating decision of June 1993, service connection was 
denied for arthritis of both knees.  The veteran was notified 
of these decisions by letter of July 1993, but did not appeal 
the denial and the decision became final.

By rating decision of May 1998, the RO denied secondary 
service connection for a bilateral knee disorder.  By rating 
decision of April 1999, the RO found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to primary service connection for a bilateral 
knee disorder.  The veteran appealed all issues to the Board 
of Veterans' Appeals (Board).

The issues of entitlement to secondary service connection for 
a left knee disorder and right knee disorder will be 
addressed in the REMAND following the decision below.


FINDINGS OF FACT

1.  In a June 1993 rating decision, the RO denied primary 
service connection for right and left knee disorders; 
although notified of the denial in July 1993, the veteran did 
not appeal the denial.

2.  Evidence submitted since the June 1993 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of both claims.


CONCLUSIONS OF LAW

1.  The June 1993 rating decision that denied primary service 
connection for right and left knee disorders is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000).

2.  Additional evidence associated with the claims file since 
the June 1993 denial of service connection for right and left 
knee disorders is new and material; hence, the claims are 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131(West 
1991); 38 C.F.R. § 3.303 (2000).

Service connection for a condition characterized as arthritis 
of both knees was initially denied by the RO in a June 1993 
rating decision.  The evidence then before the RO included 
service medical records which were negative for diagnosis or 
treatment of arthritis of the knees.  Post-service medical 
records revealed that the veteran had complained of bilateral 
knee pain beginning in August 1988 and reported the onset of 
knee pain in June 1988.  X-rays of the veteran's knees were 
positive for mild degenerative changes in both knees.  There 
was no evidence of a diagnosis or treatment of arthritis in 
the veteran's knees within one year of her discharge from 
service.  The RO essentially noted that the medical evidence 
did not reveal a chronic disability in service or within one 
year of discharge.  The veteran was advised of the denial in 
July 1993.  She did not appeal and the decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  When a claimant 
seeks to reopen a final decision based on new and material 
evidence, the Board must first determine whether the evidence 
received since the last final disallowance of the claim is 
new and material under 38 C.F.R. § 3.156(a) (2000).

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Finally, the 
credibility of new evidence is presumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the 
Board that had refused, after having considered newly 
presented evidence, to reopen a previously disallowed claim 
because of a lack of new and material evidence.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

Medical evidence submitted since the June 1993 rating 
decision consists of private medical records showing 
treatment for a variety of conditions including bilateral 
knee complaints.  A medical record dated in June 1991 from 
Douglas O. Powell, M.D., indicated that the veteran had been 
"in the military for ten years and abused her knees a good 
bit."  The veteran was noted to have patellofemoral disease 
with tenderness around the patella.  Dr. Powell did not 
specifically relate any current bilateral knee pathology to 
the veteran's military service or to any service-connected 
disability of the left ankle.

On VA orthopedic examination in January 1998, the veteran 
reported a history of left ankle injury in service while 
playing basketball.  The left ankle was put in a cast for six 
weeks.  The veteran indicated that in 1988, her knees began 
to bother her.  She was advised by her doctor that she had 
fluid on her knees.  X-rays were taken of both knees and 
revealed some arthritic changes.  The veteran described her 
discomfort as intermittent when it first started, with no 
buckling or locking.

On examination, there was bony enlargement of the left knee 
when compared to the right.  She had a mild effusion on the 
left side and no effusion on the right; there was no 
ligamentous instability of either knee and the Lachman sign 
was negative in both knees.  Range of motion in the knees was 
as follows: full extension (0 degrees) on both sides and full 
flexion (95 degrees) on the left and (110 degrees) on the 
right with some discomfort at the extreme.  There was 
crepitus on range of motion in the right knee and discomfort 
on palpation of the right medial joint line and the medial 
tibial plateau.  There was minimal crepitus on the right and 
no joint line tenderness in the right knee at all.  The 
veteran reported discomfort on the left knee when the patella 
was subluxed medially and the undersurface was palpated; 
there was no such discomfort on the right side.  The VA 
examiner noted that veteran's history of a remote ankle 
inversion in service.  He noted that is was "difficult for 
this examiner to relate the knee problems that she currently 
has to her left ankle injury that occurred in 1978.  She had 
approximately seven years in service after the ankle injury 
where she was on no restriction as far as physical 
activity."  The diagnostic impression was mild medial 
compartmental degenerative joint disease of the left knee and 
minimal degenerative changes of the right knee.

A private medical statement dated in February 1998 was 
received in July 1998 and noted that the veteran had been 
followed for progressive severe left knee degenerative joint 
disease which had failed conservative management and was 
scheduled for a left knee replacement in March 1998.  Those 
records have not been associated with the claims folder.

On VA examination in March 1999, the veteran reported a 
history of left knee pain for the previous 12 years.  She 
indicated that she had undergone a left knee replacement in 
March 1998.  On examination, the left knee was tender with 
pain throughout range of motion from 0 to 90 degrees.  The 
right knee was also shown to be tender.  Flexion and 
extension were reported to be normal with pain throughout the 
entire range of motion.

At her hearing before the undersigned member of the Board at 
the RO in July 2000, the veteran testified that she was 
involved in an automobile accident in service in September 
1981 which resulted in injuries to her face, right trapezius 
and both knees.  After service, in 1988, the veteran began to 
experience pain in both knees.  She went to see a private 
physician who diagnosed arthritis in both knees.  The veteran 
indicated that her doctor told her that ten years in the 
military with all of the running and jumping had resulted in 
wear and tear to her knees.  She testified that no doctor has 
ever linked her current bilateral knee condition to her 
service-connected left ankle disability.

As the evidence to reopen must merely "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision", 
Hodge, 155 F.3d at 1363, the Board finds that the new 
evidence bears directly and substantially on the question of 
service connection for a right knee disorder and left knee 
disorder.  The evidence at the time of the prior final 
decision did not establish a relationship between the 
veteran's current right knee and left knee disabilities and 
her military service.  The new evidence reflects that the 
veteran appears to have some chronic symptomatology in the 
both the left and right knees.  Moreover, the veteran has 
testified that her treating physician has related her current 
knee pathology to service; this, in itself, is sufficient to 
present a more complete picture of the circumstances 
surrounding the veteran's condition.  Accordingly, as new and 
material evidence has been submitted, the claims of 
entitlement to primary service connection for right and left 
knee disorders are reopened.


ORDER

New and material evidence to reopen the claims of primary 
service connection for a right knee disorder and a left knee 
disorder has been submitted; to this extent the appeal is 
granted.


REMAND

In light of the Board's conclusion that the claims of primary 
service connection for right and left knee disorders are 
reopened, the claims must be reviewed on a de novo basis.  In 
order to ensure that the veteran's procedural rights are 
protected so far as her being given adequate notice and 
opportunity to present argument and evidence on the 
underlying question of primary service connection, a remand 
of the case to the RO is indicated.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Pertinent to the issues on appeal, moreover, the Board notes 
that on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law defines 
VA's duty to assist a claimant in obtaining evidence to 
necessary to substantiate a claim, and eliminates from 
38 U.S.C.A. § 5107(a) the necessity of submitting a well-
grounded claim to trigger VA's duty to assist (thus 
superseding the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded).  These changes are applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that, while the evidence is indicative of a 
current disability in the left knee and right knee, 
sufficient to reopen the claims involving primary service 
connection, the evidence of record still does not definitely 
establish the full nature, extent, and likely etiology of any 
current left knee and right knee disability.  As such, the 
Board finds that the veteran should undergo a comprehensive 
orthopedic examination to resolve these questions, and also 
to address consideration of whether there is a relationship 
between the veteran's current left knee and right knee 
pathology and her service-connected left ankle disorder.  The 
veteran is hereby notified that failure to report for any 
scheduled examination, without good cause, could well result 
in the denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.

Prior to having the RO undergo any further VA examination, 
however, the RO should obtain and associate with the record 
all outstanding pertinent medical records, to specifically 
include any medical records from any VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In this case, there is evidence 
that the veteran has undergone a left knee replacement; the 
records of that procedure have not been obtained or 
associated with the claims folder.  All outstanding treatment 
records from this facility must be obtained.  The RO should 
also obtain pertinent medical records from any other 
source(s) or facility(ies) identified by the veteran.

The case is REMANDED to the RO for the following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
pertinent medical records pertaining to 
the veteran's left knee replacement in 
March 1998, as well as from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the veteran's claims file, 
and the veteran and her representative so 
notified.

2.  After associating with the claims 
file all available records received 
pursuant to the development requested in 
paragraph 1, above, the veteran should be 
afforded an appropriate VA orthopedic 
examination to determine the nature and 
etiology of any current pathology in both 
the right knee and left knee.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in her claims folder, to 
include a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted.  All clinical findings 
should be reported in detail.

After examination of the veteran, and 
consideration of her pertinent medical 
history, the physician should offer an 
opinion in answer to the following 
questions: (a) is it at least as likely 
as not that a current left knee disorder 
and/or right knee disorder developed 
during service; (b) is it at least as 
likely as not that arthritis of either 
knee was manifest in the first post-
service year; (c) is it at least as 
likely as not that a current left knee 
and/or right knee disorder is otherwise 
related to service; (d) is it at least as 
likely as not that the veteran's service-
connected left ankle disorder caused her 
current left knee disorder and/or right 
knee disorder; (e) is it at least as 
likely as not that the veteran's service-
connected left ankle disorder has 
resulted in an increase in severity of 
her current left knee disorder and/or 
right knee disorder.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for a right knee 
disorder and a left knee disorder, both 
on a direct basis and as secondary to the 
veteran's service-connected left ankle 
disorder, on the merits, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
provisions of 38 C.F.R. § 3.655, as 
appropriate, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
all its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

5.  If any benefit sought on appeal 
remains denied, both the veteran and her 
representative should be provided with 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond within the applicable timeframe 
before the claims file is returned to 
the Board for further review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication.  The 
veteran need take no action until otherwise notified, but she 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 



